Citation Nr: 1725566	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), major depressive disorder, depression, and an anxiety disorder.  

4.  Entitlement to service connection for a sleep disability to include obstructive sleep apnea.  

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

6.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Salt Lake City, Utah, Regional Office of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen the claims of service connection for a cervical spine disability and PTSD; denied service connection for a low back disability and sleep apnea; and denied a rating in excess of 10 percent for left knee patellofemoral syndrome and chondromalacia.  The Veteran appeared at a June 2012 hearing before the undersigned Veterans Law Judge at the Portland, Oregon, Regional Office (RO).  A hearing transcript is of record.  In March 2014, the Board determined that new and material evidence had been received to reopen claims of entitlement to service connection for a cervical spine disability, a low back disability, and a psychiatric disability and remanded those claims and the claims for service connection for sleep apnea and an increased rating for a left knee disability to the Agency of Original Jurisdiction for additional development of the record.  

In February 2016, the Seattle, Washington, Regional Office recharacterized the service-connected post-operative right knee disability as right knee patellofemoral pain syndrome, plica excision residuals, partial medial meniscectomy residuals, and scar residuals and denied a rating in excess of 10 percent for that disability.  

During the pendency of this appeal, the Veteran asserts that he stopped working due to the service-connected disabilities.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to TDIU is before the Board.  


REMAND

The Veteran asserts that service connection for a cervical spine disability is warranted as he sustained neck or cervical spine trauma in the same in-service Airborne parachute training accident in which a service-connected post-operative right knee disability was incurred.  

Initially, the Board observes that the claims file was lost through no fault of the Veteran and was partially rebuilt in 1995.  The service medical records have not been recovered.  The report of the Veteran's October 1990 Army Medical Examination Board is of record.  It show that the Veteran was injured in 1987 "when he performed an improper PLF (landing)" while participating in Army Airborne training.  

A November 2010 written statement from S. Sandhu, M. D., relates that the Veteran presented a history of recurrent neck and shoulder pain and headaches since sustaining a whiplash injury during military tower jump training.  The doctor reported that the Veteran was being treated for neck pain.  Clinical documentation of the cited private treatment is not of record.  VA clinical documentation dated after October 2016 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of a June 2014 VA cervical spine examination shows that the Veteran was diagnosed with cervical spine degenerative arthritis with left upper extremity radiculopathy.  The examiner concurrently stated that the Veteran did not have cervical spine intervertebral disc syndrome (degenerative disc disease) and indicated that a February 2013 cervical spine computerized tomography study found a C2-3 central disc protrusion, a C3-4 diffuse disc bulge, a C4-5 diffuse disc bulge, a C5-6 right/central disk protrusion, and a C6-7 diffuse disk bulge.  Those computerized tomographic findings are consistent with degenerative disc disease.  The examiner commented that: the Veteran's neck "did not bother him until 2007;" he now has cervical spine degenerative arthritis; that disability is "not post-traumatic in nature;" and "neck arthritis is also quite common and degenerative in nature."  The VA physician made no findings as to the etiology of the documented cervical spine degenerative disc disease and its relationship, if any, to active service and the Veteran's documented in-service parachute accident.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA cervical spine examination is required to address the etiology of the documented cervical spine degenerative disc disease and its relationship, if any, to active service and the Veteran's documented in-service parachute training accident.  

The Veteran contends that service connection for a low back or lumbar spine disability is warranted as the claimed disability was either incurred in the same in-service Airborne parachute training accident in which a service-connected post-operative right knee disability was sustained or, in the alternative, is related to and/or aggravated by service-connected right knee and left knee disabilities.  

A June 2011 VA lumbar spine X-ray study reports that the Veteran complained of chronic low back pain since 1997 and radiculopathy to the left lower extremity since approximately 2009.  An impression of mild disc degenerative changes without sacroiliitis was made.  

The report of a June 2014 VA lumbosacral spine examination shows that the Veteran was diagnosed with chronic lumbosacral strain.  The examiner concurrently stated that the Veteran did not have thoracolumbar spine intervertebral disc syndrome (degenerative disc disease) and indicated that the June 2011 lumbosacral spine X-ray study found mild disc degenerative changes without sacroiliitis.  The examiner commented that the Veteran's back pain "did not start to bother him until around 2000, over 10 years out of service;" he now has a chronic lumbosacral spine strain; and that disability is "very common" and "not post-traumatic in nature."  The VA physician made no findings as to the etiology of the documented lumbosacral spine degenerative disc disease and its relationship, if any, to active service and the Veteran's documented in-service parachute accident.  

Because of the inconsistencies and other cited deficiencies in the June 2014 VA lumbosacral spine examination, the Board concludes that further VA spine evaluation is necessary to determine the relationship, if any, between the documented recurrent lumbosacral spine disability, active service, and the service-connected knee disabilities.   

The Veteran asserts that service connection for a recurrent psychiatric disability including PTSD, a depressive disorder, or an anxiety disorder is warranted as the claimed disability was incurred as the result of in-service stressors including racial prejudice and fear of being in the Panamanian jungle.  

An October 2016 Certification of Health Care Provider for Employee's Serious Health Condition (Family and Medical Leave Act) from a Dr. Almeyda-Ruiz states that the Veteran had been treated for PTSD, depression, anxiety, insomnia, nightmares, and anger issues in August 2016, September 2016, and October 2016.  Clinical documentation of the cited treatment is not of record.  

An April 2012 VA sleep clinic evaluation shows that the Veteran was diagnosed with obstructive sleep apnea "with obvious symptoms (snoring, witnessed apneas) and risk factors (obesity, narrow oropharynx, micrognathia, opiates) with difficulties tolerating AutoPAP therapy and currently using O2 2L at night."  A September 2013 VA pulmonary sleep treatment record states that the Veteran was diagnosed with "mild [obstructive sleep apnea] and mild prolonged hypoxia."  He was prescribed a CPAP machine.   

The report of a June 2014 VA sleep examination states that "it is less likely as not that sleep apnea is related to the Veteran's active service" as "no actual diagnosis of sleep apnea is supported by the medical records."  The VA examiners did not note or otherwise address the April 2012 and September 2013 VA diagnoses of obstructive sleep apnea.  Therefore, the Board finds that the June 2014 VA examination report is of essentially no probative value because the complete medical history was not considered and the Veteran should be scheduled for an additional VA sleep examination.  

The report of a January 2016 VA knee examination concurrently states that the Veteran complained of "a lot of giving way and lock ups" of the knees and indicated that he wore knee braces "for knees giving way" and there was neither a history of recurrent subluxation nor lateral instability of either knee.  The examiner indicated that the Veteran exhibited no joint instability or recurrent patellar dislocation of either knee on examination.  The physician did not address the apparent conflict between the Veteran's subjective history of right knee and left knee instability and subluxation and the reported examination findings.  Because of that inconsistency, the Board finds that further VA knee examination is necessary to adequately determine the current nature and severity of the service-connected right knee and left knee disabilities.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the certified issues of service connection and entitlement to increased ratings for the service-connected right knee and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of cervical spine, lumbosacral spine, psychiatric, bilateral knee, and sleep disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact S. Sandhu, M.D., Dr. Almeyda-Ruiz, and all other identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran including that provided after October 2016.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified cervical spine disability and lumbosacral spine disability and any relationship to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all cervical spine and lumbosacral spine disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified cervical spine disability or lumbosacral spine disability had its onset during active service or is related to any incident of service, to include the documented in-service 1987 Airborne parachute training accident?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified cervical spine disability or lumbosacral spine disability is due to service-connected right and left knee disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified any identified cervical spine disability or lumbosacral spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disability) due to service-connected right and left knee disabilities?  

4.  Schedule the Veteran for a VA examination with a medical doctor to assist in determining the nature and etiology of any identified sleep apnea.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all sleep apnea disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea disability had its onset during active service or is related to any incident of service?  The examiner should discuss the lay evidence of the Veteran's in-service symptoms and the previous diagnoses of sleep apnea.

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea disability is due to or the result of a service-connected disability?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?  

5.  Schedule the Veteran for a VA orthopedic examination to assist in determining the current severity of service-connected right and left knee disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the knees.  The examiner should state whether there is any additional loss of right knee or left knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  State whether there is any recurrent subluxation or lateral instability of the right knee or left knee, and if so, opine as to the severity.  

(c)  Specifically address the impact of the right knee and left knee disabilities on the Veteran's vocational pursuits.  

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, state what type of work and what accommodations would be necessary due to the service-connected disabilities.

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

